Third District Court of Appeal
                               State of Florida

                          Opinion filed May 12, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D21-816; 3D21-819
                       Lower Tribunal No. 19-25665
                          ________________


                         Roberto Sanchez, III,
                                  Appellant,

                                     vs.

                           Michelle M. Saenz,
                                  Appellee.



     Appeals from non-final orders from the Circuit Court for Miami-Dade
County, Christina Marie DiRaimondo, Judge.

    Annesser Armenteros, PLLC, John W. Annesser and Megan Conkey
Gonzalez, for appellant.

     Billbrough & Marks, P.A., and G. Bart Billbrough, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     GORDO, J.
      Roberto Sanchez, III, appeals two nonfinal orders, which extend an ex

parte injunction, decline to dissolve said injunction, and continue the final

hearing for permanent injunction. 1 We have jurisdiction. See Fla. R. App.

P. 9.130(a)(3)B. Sanchez argues Michelle Saenz failed to demonstrate good

cause existed to extend the ex parte injunction and the trial court’s failure to

hold a final hearing on the injunction for nearly a year and a half violates his

due process rights. We agree, reverse and remand.

      RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

      Sanchez and Saenz were married in December of 2017. At the time

of their marriage, they had 3 children together. The children are now 10, 7,

and 5 years old. In May of 2019, Saenz commenced divorce proceedings.

      Following events not relevant to our analysis here, Sanchez’s girlfriend

obtained an ex parte injunction against Saenz’s live-in boyfriend. Saenz

sought and obtained an ex parte, temporary injunction for protection against

domestic violence with minor children against Sanchez on November 22,

2019, pursuant to section 741.30(5)(c). The ex parte injunction was set to

expire on December 10, 2019, on which date the trial court was supposed to

hold the final hearing on the petition. That hearing, however, never took


1
 Sanchez also filed a petition for writ of mandamus based on the same
underlying facts. Given our decision on the appeal of the nonfinal orders, we
deny his petition as moot.

                                       2
place. Instead, the ex parte injunction has been extended and the final

hearing continued eight times. 2   As a result of the ex parte injunction,

Sanchez has not seen his children in over 17 months.

     Eventually, the final hearing was scheduled for March 17–19, 2021.

On March 15, 2021, Sanchez filed an urgent renewed motion to dissolve the

temporary, ex parte injunction.    He requested that the trial court either

proceed with the final injunction hearing as scheduled or dissolve the ex

parte injunction while the parties waited for a final hearing date. On March

16th, the court sua sponte continued the final hearing to June of 2021 and

extended the ex parte injunction through June 30, 2021.

     On March 18th, the court heard argument on Sanchez’s motion to

dissolve the ex parte injunction. During that hearing, both parties announced

on the record they were ready to proceed to the final injunction hearing. The

court denied Sanchez’s motion.

                            LEGAL ANALYSIS

     Section 741.30, Florida Statutes, provides the process for obtaining a

domestic violence injunction. That includes temporary, ex parte injunctions.



2
  We note the trial judge who entered the orders on appeal here did not enter
the prior seven extension and continuation orders. We also note that the
record demonstrates an absence of good cause shown in several of those
previous extensions.

                                     3
See § 741.30(5)(c), Fla. Stat. These ex parte injunctions “shall be effective

for a fixed period not to exceed 15 days.” Id. A full evidentiary hearing “shall

be set for a date no later than the date when the temporary injunction ceases

to be effective.” 3 Id.

      The court may, upon a showing of good cause, extend a domestic

violence injunction and continue the corresponding final hearing. Id. These

extensions, however, should be the exception rather than the rule. This

exceptionalism is evident from the statute’s “clear purpose . . . to preserve

the status quo pending a final evidentiary hearing.” Bacchus v. Bacchus,

108 So. 3d 712, 714 (Fla. 5th DCA 2013). The statute “does not contemplate

entry of a series of temporary injunctions in lieu of a full hearing on a

permanent injunction.” Id.

      Although Saenz argued to the trial court that it had “complete and

unfettered jurisdiction to continue the matter[],” there are statutory limitations

on the court’s ability and discretion to continue a final hearing and extend a

temporary, ex parte injunction.       The plain language of the statute is

unequivocal that good cause must be shown prior to any extension and

continuance.



3
 Section 741.30(4) states that “[u]pon the filing of the petition, the court shall
set a hearing to be held at the earliest possible time.” Id.

                                        4
      At the hearing on the motion to dissolve the ex parte injunction,

Sanchez argued that the final hearing had been continued and the ex parte

injunction extended for the eighth time, without good cause. He had been

ready to proceed with the final hearing on March 17–19, 2021, and asked for

dissolution of the ex parte injunction in the time awaiting the future final

hearing. The trial court determined that good cause existed to continue the

final hearing and extend the injunction because of outstanding discovery

issues in related proceedings, which it had found to be “inextricably

intertwined” with the final injunction proceedings.

      On the record before us, however, we do not find good cause for the

continuance and extension.       Outstanding discovery in separate, albeit

related, proceedings does not constitute a basis for a good cause

continuance under these circumstances. Both parties were ready to proceed

with the final injunction hearing. Despite her concession at the hearing,

Saenz now argues on appeal that the trial court had good cause to extend

the ex parte injunction because “the parties, including Sanchez, were not

ready for [the] final hearing due to outstanding discovery issues.” That

assertion is belied by the record.

      Sanchez has due process rights regarding the ex parte injunction

issued against him that are being violated by the repeated continuations and



                                      5
extensions. 4 Saenz, too, has a right to present evidence on the allegations

raised in her petition.

      Through the filing of this opinion, the ex parte injunction has been in

place for over 520 days, and the final hearing has not occurred. Absent any

evidence of good cause preceding the trial court’s ruling, the trial court erred

in extending the ex parte injunction. Because Saenz “was never given a full

hearing on her request for an injunction and was precluded from presenting

evidence that would support issuance of an injunction,” we remand for the

trial court to expeditiously conduct a final injunction hearing pursuant to

section 741.30, Florida Statutes. Bacchus, 108 So. 3d at 716; see also Miller

v. Miller, 691 So. 2d 528, 529 (Fla. 4th DCA 1997). The temporary, ex parte

injunction shall remain in full force and effect pending the expedited hearing.

      Reversed and remanded.




4
  The basic tenets of procedural due process are notice and an opportunity
to be heard. See, e.g., Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (citation
omitted).

                                       6